            Case 1:18-cv-09936-LGS Document 54 Filed 12/20/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :                 12/20/2018
 JANE DOE, et al.,                                             :
                                              Plaintiffs,      :
                                                               :     18 Civ. 9936 (LGS)
                            -against-                          :
                                                               :             ORDER
 THE TRUMP CORPORATION, et al.,                                :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, on December 20, 2018, an initial pretrial conference was held in this matter.

For the reasons stated in the conference, it is hereby

          ORDERED that Plaintiffs’ motion for leave to proceed under pseudonyms is

GRANTED until a decision on the motion to dismiss and may be renewed at that time. It is

further

          ORDERED that by December 21, 2018, at 2:00 p.m., the parties shall file their

proposed order regarding third-party document subpoenas. The parties shall submit a copy of

the proposed order in Word format to the Chambers Inbox. It is further

          ORDERED that Defendants shall file their motion to dismiss by January 14, 2019,

Plaintiffs shall file their opposition by February 22, 2019, and Defendants shall file their reply

by March 8, 2019. The parties are limited to thirty pages for their memoranda in support of and

in opposition to the motion, and twelve pages for the reply. It is further

          ORDERED that discovery in this matter is stayed pending resolution of Defendants’

motion to dismiss.

Dated: December 20, 2018
       New York, New York
